      Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 1 of 30




                      Exhibit “B”
4849-2192-7407.1
      Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 2 of 30




                   Exhibit “B-1”
4849-2192-7407.1
6/18/2021         Case 4:21-cv-02010 Document      1-2 Filed on 06/18/21 in TXSD Page 3 of 30
                                       https://pa.co.hidalgo.tx.us/CaseDetail.aspx?CaseID=4217191

  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                Location : All Courts Images

                                                           Register of Actions
                                                               Case No. C-1838-21-J

 Jose Luis Castellanos VS. Home Depot U.S.A., Inc.                          §                           Case Type: Injury or Damage - Other (OCA)
                                                                            §                           Date Filed: 05/13/2021
                                                                            §                            Location: 430th District Court
                                                                            §
                                                                            §


                                                                     Party Information

                                                                                                                        Attorneys
 Defendant     Home Depot U.S.A., Inc.                                                                                  JOELLE G. NELSON
                                                                                                                         Retained
                                                                                                                        713-659-6767(W)


 Plaintiff     Castellanos, Jose Luis                                                                                   EZEQUIEL REYNA, Jr.
                                                                                                                         Retained
                                                                                                                        956-968-9556(W)


                                                             Events & Orders of the Court

            OTHER EVENTS AND HEARINGS
 05/13/2021 Original Petition (OCA)
 05/17/2021 Citation
               Home Depot U.S.A., Inc.                                Served                  05/21/2021
                                                                      Returned                06/08/2021
 05/17/2021 Citation Issued
 06/14/2021 Special Exceptions
              AND ANSWER TO PLAINTIFFS ORIGINAL PETITION ( DEFENDATNS HOME DEPORT U.S.A INCS)
 06/14/2021 Motion For Leave
              AND OBJECTIONS TO PLAINTIFFS RUEL 193.7 NOTICE
 06/15/2021 Motion for Docket Control Conference, Filed
 06/15/2021 Order Setting Hearing
              ON MOTION FOR TELEPHONIC DOCKET CONTROL CONFERENCE
 06/15/2021 E-Filing Forwarded to Court Queue
              ORDER SETTING HEARING ON MOTION FOR TELEPHONIC DOCKET CONTROL CONFERENCE
 06/15/2021 Order Setting DCC, Signed
 06/15/2021 Order Setting DCC, Signed
              TELEPHONIC
 06/16/2021 Notice Sent
              ORDER SETTING HEARING ON TELEPHONIC DOCKET CONTROL CONFERNCE
 08/24/2021 Docket Control Conference Hearing/Telephonic (3:00 PM) (Judicial Officer Ramon, Israel, Jr.)


                                                                 Financial Information



             Defendant Home Depot U.S.A., Inc.
             Total Financial Assessment                                                                                                          40.00
             Total Payments and Credits                                                                                                          40.00
             Balance Due as of 06/18/2021                                                                                                         0.00

 06/14/2021 Transaction Assessment                                                                                                               40.00
 06/14/2021 EFile Payments from
                                          Receipt # DC-2021-010158                          Home Depot U.S.A., Inc.                            (40.00)
            TexFile



             Plaintiff Castellanos, Jose Luis
             Total Financial Assessment                                                                                                         360.00
             Total Payments and Credits                                                                                                         360.00
             Balance Due as of 06/18/2021                                                                                                         0.00

 05/13/2021 Transaction Assessment                                                                                                              360.00
 05/13/2021 EFile Payments from
                                          Receipt # DC-2021-008071                          Castellanos, Jose Luis                            (360.00)
            TexFile




https://pa.co.hidalgo.tx.us/CaseDetail.aspx?CaseID=4217191                                                                                             1/1
      Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 4 of 30




                   Exhibit “B-2”
4849-2192-7407.1
                                                                Electronically Filed
    Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page  5 of 30
                                                                5/13/2021 11:32 AM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Armando Cantu


                                              C-1838-21-J
                                  CAUSE NO.

JOSE LUIS CASTELLANOS                         §          IN   THE DISTRICT COURT
         Plaintiff                            §
                                              §
v                                             §                  JUDICIAL DISTRICT
                     ~


                                              §
HOME DEPOT U.S.A,              INC.           §
         Defendant                            §          HIDALGO COUNTY, TEXAS




TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW JOSE               LUIS CASTELLANOS,            Plaintiff   and   files   this his


Original Petition complaining of           HOME DEPOT            U.S.A, INC., Defendant               and

shows:

                                                   I.

                                 DISCOVERY CONTROL PLAN

         Plaintiff   intends to proceed under Discovery Control Plan No. 2.

                                                  II.

                                              TRCP 47(b) 8n
                         PLAINTIFF’S DESIGNATION OF
             (c)   MONETARY RELIEF AND DISCOVERY CONTROL PLAN
         The damages sought by         Plaintiff are     within the jurisdictional limits of the

court.    Plaintiff      seeks damages over $1,000,000.00.

         Plaintiff   intends thatdiscovery be conducted under Discovery Level                   II.



                                                  III.
                                            PARTIES

         Plaintiff is     an individual Who resides      in Hidalgo County, Texas.
                                                                  Electronically Filed
      Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page  6 of 30
                                                                  5/13/2021 11:32 AM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Armando Cantu
                                             C-1838-21-J

         Defendant,      HOME DEPOT             U.S.A,    INC.,    is   domestic company doing

business in the State of Texas. Defendant                may   be served with process by serving

its   registered agent as follows:

         Corporation Service       Company
         d/b/a CSC-Lawyers Incorporating Service Company
         211 E. 7th Street, Suite 620
         Austin, Texas 78701—3218

                                                   IV.
                                            JURISDICTION

         This court has jurisdiction over the controversy because the incident                    made

the basis of the suit occurred in Texas and since                  Plaintiff’s   damages are within

the Court’s jurisdictional limits.

                                                   VI
                                                VENUE
         Venue   is   proper in Hidalgo County, Texas because the incident                  made     the

basis of this suit occurred in that county.

                                                  VI.
                                                FACTS

         On November       18,    2019,     Plaintiff   was a customer       of Defendant       HOME
DEPOT      U.S.A., INC., located at          1500 West Expressway 83, Weslaco, Hidalgo

County, Texas.

         As é   result of Defendant         HOME DEPOT            U.S.A., INC., holding      oﬁen     its


premises for business in this manner and as a result of the purpose of Plaintiff’s

visit to   such premises,       Plaintiff   JOSE LUIS CASTELLANOS was                at all times     an

invitee as the   phrase    is   known   in the law.
                                                                 Electronically Filed
     Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page  7 of 30
                                                                 5/13/2021 11:32 AM
                                                                                                Hidalgo County District Clerks
                                                                                                Reviewed By: Armando Cantu
                                                  C-1838-21-J

         As   Plaintiff      was    exiting the premises,            Defendant      HOME DEPOT            U.S.A.,

INC.’S empioyeé              was    assisting a customer             push a metal            cart loaded with


unsecured lumber.

         As    Plaintiff      walked past Defendant’s employee, Defendant’s employee

pushed the          cart by touching the          lumber causing the lumber            to fall onto Plaintiff’s


left   shoulder and arm.

         The impact was             so_   severe that   it   caused Plaintiffto       fall   onto his buttocks

causing      Plaintiff to     sustain severe injuries.

                                                        VII.
                    DEFENDANT HOME DEPOT                       U.S.A., INC.’S       LIABILITY

         At all times herein,             HOME DEPOT U.S.A., INC., owned the property located
at   1500 West Expressway 83, Weslaco, Texas.

         At the time of the accident, Defendant’s agent, representative, and/ or

employee carelessly and without warning pushed the metal cart loaded with

unsecure-lumber by touching the lumber                         to   push   it   forward.

        The method used by Defendant’s employee                            to   push the metal     cart caused

the lumber to         fall   onto   Plaintiff’s   body.

        At    all   times pertinent herein, Defendant’s agent, representative and/ or

employees was acting in the course and scope, of his employment with Defendant

and was       guilty 0f negligent          conduct in the following manner:
                                                               Electronically Filed
   Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page  8 of 30
                                                               5/13/2021 11:32 AM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Armando Cantu
                                         C-1838-21-J



       o       In failing to assure that the      lumber loaded onto the metal cart was
               properly secured;

       a       In failing to assure that he      pushed the metal      cart in a safe    manner;

       o       In failing to be   aware of customer surroundings; and

In failing to create a safe environment.


       Each   of the foregoing acts 0f negligence        was a proximate cause      of Plaintiffs


resulting injuries      and damages.

                                               VIII.
           DEFENDANT HOME DEPOT U.S.A.,                    INC.’S   NEGLIGENCE
       The evidence      will further   show   that because of Defendant        HOME DEPOT
U.S.A., INC.’S negligence, Plaintiff sustained injuries              and damages that were

proximately caused by the following acts of negligence on the part of                      HOME
DEPOT U.S.A.,     INC.:

       o       In failing to   use ordinary care       in supervising its employees;

       o       In failing to use ordinary care in training its employees on the proper
               manner in which to maintain a safe environment for their‘ patrons.

       Each   0f the foregoing acts of negligence        was a proximate cause     of Plaintiffs

resulting injuries   and damages.

                                               IX.
                                         DAMAGES
      As a     direct   and proximate     result of Defendant’s acts          and omissions,

Plaintiff suffered serious      and permanent personal         injuries.   Plaintiff’s   damages

exceed the    minimum jurisdictional      limits of this Court,      and Include bUt are not

limited to:
                                                               Electronically Filed
   Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page  9 of 30
                                                               5/13/2021 11:32 AM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Armando Cantu
                                            C-1838-21-J



          A.        Reasonable medical care and expenses in the past. These expenses
                    were incurred by Plaintiff, for the necessary care and treatment of
                    the injuries resulting from the collision complained of herein and
                    such charges are reasonable, usual and customary charges for such
                                                                                              ’




                    services in Hidalgo County and Cameron County, Texas;


          B.        Reasonable and necessary medical care and expenses which                will in
      '




                    all reasonable probability be incurred in the future;


                    Physical pain   and   suffering in the past;

                    Physical pain and suffering in the future;

          11159.0


                    Physical impairment in the past;

                    Physical impairment which, in         all   reasonable probability,   Will      be
                    suffered in the future;

          .9        Mental anguish in the past;

          H.        Mental anguish in the future; and

      I.            Cost of medical monitoring in the future.

                                                  x.                  V




          NOTICE 0F INTENT T0 USE DOCUMENTS PRODUCED BY
    DEFENDANT IN RESPONSE TO PLAINTIFF’S WRITTEN DISCOVERY
    PURSUANT TO TEXAS RULES OF CIVIL PROCEDURE, RULE 193.7

      Plaintiff       hereby serves notice that        Plaintiff   intends to use any and           all


documents produced by the Defendant                     in      response to written discovery

propounded          to the Defendant.       As such, the produced documents are                   self-


authenticating pursuant to TRCP, Rule 193.7.
                                                              Electronically Filed
  Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 10 of 30
                                                              5/13/2021 11:32 AM
                                                                                       Hidalgo County District Clerks
                                                                                       Reviewed By: Armando Cantu
                                              C-1838-21-J



                                                   XI.
        PLAINTIFF REQUESTS FOR NOTICE BY DEFENDANTS OF
      INTENT TO SEEK ADMISSION 0F CRIMINAL CONVICTIONS OF
   WITNESSES PURSUANT T0 TEXAS RULES OF EVIDENCE RULE 609(f)

         Plaintiff   demands        timely written notice by Defendant of Defendant’s

intention to seek admission of criminal convictions as defined in                 TRE Rule 609(a)

against any witness designated by any party as a relevant fact witness, testifying

expert witness and/ or any consulting expert witness whose mental impressions

or opinions have been reviewed by a testifying expert witness.

                                                   XII.
                                   PREJUDGEMENT INTEREST
         Plaintiff   seeks pre—judgment interest on the past damages found by the

trier   of fact.

                                                  XIII.
                                   RESERVATION OF RIGHTS

         Plaintiff reserves the right to       prove the   amount of damages      at   trial. Plaintiff


also reserves the right to         amend      this petition to   add additional causes        0f action


as further discovery        is   completed and as his investigation continues.

                                                  XIV.
                                   CONDITIONS PRECEDENT

         Pursuant     to   Rule 154 of the Texas Rules of         Civil   Procedure,   all   conditions

precedent to       Plaintiff’s right to     recover herein and to Defendant’s           liability   have

been performed or have occurred.

                                                   XV.      '




                                            JURY DEMAND
         Plaintiff   demands a      trial   by jury and has tendered the jury      fee.
                                                                  Electronically Filed
      Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 11 of 30
                                                                  5/13/2021 11:32 AM
                                                                                               Hidalgo County District Clerks
                                                                                               Reviewed By: Armando Cantu
                                              C-1838-21-J



                                                 PRAYER
          WHEREFORE,            PREMISES               CONSIDEREb,                 Plaintiff   JOSE        LUIS

    CASTELLANOS      respectfully préys that the Defendant be cited to appear                                and

    answer herein, and that upon a            final   hearing of the cause judgment be entered

.
    for the Plaintiff against   Defendant in an amoﬁnt                   withi-n the jurisdictional limits


    of the Court; actual        damages shown, together with preéjudgment                              interest


    (Beginning on the 180th day after the date the Defendant ﬁrst received written

    notice of the claim or   oh the date the lawsuit was                      ﬁled, whichever oCcurs       first);


    poét—judgment interést at the      legal rate, costs of court;                    and such other and

    further relief to which the Plaintiff       may        be entitled at law or in equity.

                                      Respectfully su                    itted,
                                                                  ,/

                                      LAW OFF-                    /
                                                                         PZE UIEL REYNA,           JR., P.C.




                                                            /
                                                                / _///   .v




                                      E        qu'e’f’ﬁeﬁla, Jr.
                                          t    te     ar No.      16794798
                                      lsmingel@zrevnalaw.com
                                      dolivarezﬂbzrevnaiawxom
                                      Tomas           A.   Caquias
                                      Texas Bar N0.: 24100073
                                      tcaquias@zrevnalaw.com
                                      cristina@zrevnalaw.com
                                      702 W. Expressway 83, Suite 100
                                      Weslaco, Texas 78596
                                      (956)         968—9556 Phone              / (956)   969—0492 Fax
                                      ATTORNEY FOR PLAINTIFF
     Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 12 of 30




                   Exhibit “B-3”
4849-2192-7407.1
                                                              Electronically Filed
  Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page  13 of 30
                                                              6/7/2021 5:38 PM
                                                                                                                     Hidalgo County District Clerks
                                                                                                                     Reviewed By: Noemi Lamas



                                                 CAUSE NO.                  CL-l 838-21—J



 JOSE LUIS CASTELLANOS                                                  §          IN   THE DISTRICT COURT
           Plaintiﬂ‘s                                                   §
                                                                        §
 V.                                                                     §
                                                                        §            430TH JUDICIAL DISTRICT
 HOME DEPOT U.S.A, INC.                                                 §
       Defendants                                                       §
                                                                        §          HIDALGO COUNTY, TEXAS
                                                                        §




Before me, the undersigned notary, on this day, personally appeared Lory Ramirez, a person
whose identity is known to me. AfterI administered an oath to her, upon this oath he said:

“My name Lory               Ramirez, and   I   make the         following representation to the judge of the Court
regarding the service of citation in this case:


                   1.   I   received this citation    011       May   18,            by mailing from the United
                                                                             2021. Executed      it

                        States Post   Ofﬁce     in   Weslaco, Texas, a true copy of the citation, with a copy of
                        the Original Petition attached, by certiﬁed mail, return receipt requested
                        (item # 702} 0350 0001 1927 1401) on                      May    19,    2021      t0   Home Depot U.S.A,     Inc
                        by   serving, corporation service              CSC— Lawyers Incorporating
                                                                       company     d/b/a
                        Service Company 21 1E.  7m Street, Suite 620 Austin Tx 78701. On May 21,
                        202Ithe citation was accepted and return receipt was signed. The return receipt,
                        with the addressee’s signature                is attached.



                   2.   I   am not a party to,   nor do         I   have any   interest in, the       outcome of this    case.


                   3.   I   am more than   18 years of age.


                   4.   I   am famiiiar with the Texas Rules                 of the Civil Procedure and other rules and
                        statutes relating to service            of citation.

                                                                                         "'
                                                                                                      A
                                                                                @Ran‘lirﬁz Pscmsl EXP 8/31/2023
                                                                                                               m


       ‘



       1
             mAAAAAAAAAAA
           3553.155;    NOE MENDOZA JR.
                                                                                              Ht g-

                                                                                 Notary Public State of Texas

           m % EM
       1   :zz.»  “a NoIary Public, State ofTexas
                                                            b



             mmw é; M y 0mm1?25[059Eg-1
       ‘
                                                            ,
            s.“              ss on    p Ires
           3:01“: v v vovs-owou                             *
                                                            Electronically Filed
Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page  14 of 30
                                                            6/7/2021 5:38 PM
                                                                                                                                   Hidalgo County District Clerks
                                                                                                                                   Reviewed By: Noemi Lamas




            SENDER: coMpLETE; 7st SECTION                                           commas THIS Sch/ozv 0N DELn/Eky                                       ~       I
                                                                                                                                              ‘
                                                                                                                                                  s




            I?Cémplete ltems1,            2,   and   3.                             A. Signature
                 Print your name and address                                                                                                                  V
                                                                                                                                                                  V   V
                                                                                                                                                                          H
                                              on the reverse
                 So that we can return the card
                                                                                                                                         '




                                                                                                                                             D Agé:
                                                to yo
                                                                                                                                             B Addresses
                                                                                                                                     G. Date of Delivery


                                                                                :
                                                                                    D   ls delivetya-dress    i ere'n romit
                                                                                                                            ern 1?           D Yes
                                                                                        "YES.     enter dehvery address below:
                                                                                                                                             D N01;



                                                                              IA
                                                                              4—-
                                                                                              A



                                                                                                            n              '
                                                                                                                                        0         "                       ‘
                                                                                                                                                                              4‘

                                                                              3. Service      Type
                                                                              D Adult Sig nalute                               n Priority Mall Express®                            é

                                                                              [3 Adult Signature Res‘tﬂcied
                                                                                                                               D Reglstered Mallm
                  llllllllllllllllllll llllll
                                              llllllllllllllllllll            B Certiﬁed Mai|®              Delivery           D Registered Mall Restricied                        é,


                                                                                                                                 Delivery
                    9590 9402 6644 1060 2486 38                               G'Ce‘ﬂﬁﬂed Mail Rest}!                   V




                                                                                                                               D Signature Oonﬁnnaﬂonm
                                                                                                                                                                                   E


        ‘2".3
                                                                              D Collect on Delivery                                 nahne Conﬁnnaﬂon
                                                                                                                                                                                   5'



                Article   Number   (Transfer from service label)              E] Collect on Deilvery   Hesuicted                     mend Deltvery                                 j
                                                                              D lnsur‘e‘d Mall                                                            ’




                                                                          i
                                                                              U Insured Mall Fieslvlcted De                                       ,   V




                                                                                (over $500)
       {JR Form.381v1, July 2020 PSN 7530-02-000-9053                                                                                                                              E


                                                                     _V

                                                                                                                                                                               é
     Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 15 of 30




                   Exhibit “B-4”
4849-2192-7407.1
                                                                 Electronically Filed
     Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 16 of 30
                                                                 6/14/2021 3:11 PM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Noemi Lamas


                               CAUSE NO. C-1838-21-J

JOSE LUIS CASTELLANOS                           §       IN THE DISTRICT COURT OF
     Plaintiff                                  §
                                                §
v.                                              §         HIDALGO COUNTY, TEXAS
                                                §
HOME DEPOT U.S.A., INC.                         §
d/b/a THE HOME DEPOT                            §
                                                §
       Defendants                               §        430th JUDICIAL DISTRICT

     DEFENDANT HOME DEPOT U.S.A., INC.’S SPECIAL EXCEPTIONS AND
             ANSWER TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Home Depot U.S.A., Inc., (“Home Depot”) Defendant in the above-

styled and numbered cause of action and files its Special Exceptions and Answer to

Plaintiff’s Original Petition and would respectfully show the Court the following:

                                 I.         Special Exceptions

        Defendant specially excepts to paragraphs of the Petition wherein Plaintiff seeks

recovery for unspecified damages, and pursuant to Tex. R. Civ. P. 56, requests that

Plaintiff be required to itemize all special damages for which Plaintiff seeks recovery.

        Defendant further specially excepts to the paragraph of the Petition where in it is

alleged that Plaintiff seeks recovery on a negligence theory. Plaintiff has only pled facts

that permit recovery on a premises liability theory. Accordingly this claim should be

stricken and Plaintiff should be required to re-plead either facts that support these

theories of recovery or plead a legal theory of recovery consistent with the facts pled.

                                      II.    General Denial

        Defendant asserts a general denial as is authorized by Rule 92 of the Texas Rules

of Civil Procedure, and requests that Plaintiff be required to prove his charges and
                                                               Electronically Filed
   Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 17 of 30
                                                               6/14/2021 3:11 PM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Noemi Lamas


allegations against Defendant by a preponderance of the evidence as is required by the

Constitution and law of the State of Texas.

                                III.   Affirmative Defenses

       Defendant further avers that the injuries and damages complained of by Plaintiff

were proximately caused by the failure of Plaintiff to do that which an ordinarily prudent

person would have done under the same or similar circumstances or to do that which such

a person would not have done under the same or similar circumstances.

       Defendant affirmatively pleads Chapter 33 of the Texas Civil Practice & Remedies

Code. If Defendant is found to be liable in this case, although Defendant specifically

denies such, then Defendant requests the jury determine the percentage of proportionate

responsibility, to the extent Plaintiff or any other Defendant in this case is found

responsible and/or liable for the injuries and/or damages asserted by Plaintiff in this suit.

       Plaintiff’s injuries and damages, if any, were the proximate result, in whole or in

part, of the negligence or other legal fault of various other individuals and entities who

either have been or will be designated as responsible third parties pursuant to Chapter 33

of the Texas Civil Practice & Remedies Code. Defendant further contends that the

respective percentages of fault of these individuals or entities should be taken into

account when assessing Plaintiff’s damages in accordance with Section 33.003(a) and

other applicable provisions of Chapter 33 of the Texas Civil Practice & Remedies Code.

       Defendant further pleads that Plaintiff failed to mitigate his damages.

       Pleading further and in the alternative, Defendant invokes the provisions of Texas

Civil Practice & Remedies Code § 18.091 that requires proof of loss of earnings, loss of

earning capacity, loss of contribution of pecuniary value and other losses be presented in

the form of a net loss after reduction for federal income tax liability.
                                                                Electronically Filed
    Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 18 of 30
                                                                6/14/2021 3:11 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Noemi Lamas


       Defendant presently has insufficient knowledge or information upon which to

form a belief as to whether it may have additional, yet unknown, affirmative defenses.

Accordingly, Defendant reserves the right herein to assert additional affirmative defenses

in the event discovery indicates same would be appropriate.

                                     IV.    Jury Demand

       Defendant respectfully demands a trial by jury in accordance with Rule 216 of the

Texas Rules of Civil Procedure and pays the applicable jury fee as necessary.

                                       V.     Prayer

       WHEREFORE, PREMISES CONSIDERED, Defendant Home Depot USA, Inc.

prays that Plaintiff takes nothing by reason of its suit and that the Defendant be dismissed

with their costs, and for such other relief, both general and specific, at law or in equity, to

which Defendant may be justly entitled.


                                            Respectfully submitted,

                                            LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                   / s / Joelle G. Nelson
                                            JOELLE G. NELSON
                                            Texas Bar No.: 24032501
                                            AMANDINE E. SMITH
                                            Texas Bar No.: 24088428
                                            YOLANDA ORDONEZ
                                            Texas Bar No.: 24105907
                                            24 Greenway Plaza, Suite 1400
                                            Houston, Texas 77046
                                            Phone: (713) 659-6767
                                            Fax: (713) 759-6830
                                            Joelle.Nelson@lewisbrisbois.com
                                            Amandine.Smith@lewisbrisbois.com
                                            ATTORNEYS FOR DEFENDANT,
                                            HOME DEPOT U.S.A., INC.
                                                               Electronically Filed
   Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 19 of 30
                                                               6/14/2021 3:11 PM
                                                                            Hidalgo County District Clerks
                                                                            Reviewed By: Noemi Lamas


                             CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document has been served
on all counsel of record pursuant to the Texas Rules of Civil Procedure on this the 14th day
of June 2021:


Counsel for Plaintiff
Ezequiel Reyna, Jr.
Tomas A. Caquias
LAW OFFICES OF EZEQUIEL REYNA, JR., P.C.
702 W. Expressway 83, Suite 100
Weslaco, Texas 78596
Phone: 956.968.9556
Fax: 956.969-0492
Email: ilsmiguel@zreynalaw.com
dolivarez@zreynalaw.com
tcaquias@zreynalaw.com
cristina@zreynalaw.com




                                                   / s / Joelle G. Nelson
                                                 JOELLE G. NELSON
     Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 20 of 30




                   Exhibit “B-5”
4849-2192-7407.1
                                                                 Electronically Filed
     Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 21 of 30
                                                                 6/14/2021 3:11 PM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Noemi Lamas


                               CAUSE NO. C-1838-21-J

JOSE LUIS CASTELLANOS                           §       IN THE DISTRICT COURT OF
     Plaintiff                                  §
                                                §
v.                                              §         HIDALGO COUNTY, TEXAS
                                                §
HOME DEPOT U.S.A., INC.                         §
d/b/a THE HOME DEPOT                            §
                                                §
       Defendants                               §        430th JUDICIAL DISTRICT

     DEFENDANT HOME DEPOT U.S.A., INC.’S SPECIAL EXCEPTIONS AND
             ANSWER TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Home Depot U.S.A., Inc., (“Home Depot”) Defendant in the above-

styled and numbered cause of action and files its Special Exceptions and Answer to

Plaintiff’s Original Petition and would respectfully show the Court the following:

                                 I.         Special Exceptions

        Defendant specially excepts to paragraphs of the Petition wherein Plaintiff seeks

recovery for unspecified damages, and pursuant to Tex. R. Civ. P. 56, requests that

Plaintiff be required to itemize all special damages for which Plaintiff seeks recovery.

        Defendant further specially excepts to the paragraph of the Petition where in it is

alleged that Plaintiff seeks recovery on a negligence theory. Plaintiff has only pled facts

that permit recovery on a premises liability theory. Accordingly this claim should be

stricken and Plaintiff should be required to re-plead either facts that support these

theories of recovery or plead a legal theory of recovery consistent with the facts pled.

                                      II.    General Denial

        Defendant asserts a general denial as is authorized by Rule 92 of the Texas Rules

of Civil Procedure, and requests that Plaintiff be required to prove his charges and
                                                               Electronically Filed
   Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 22 of 30
                                                               6/14/2021 3:11 PM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Noemi Lamas


allegations against Defendant by a preponderance of the evidence as is required by the

Constitution and law of the State of Texas.

                                III.   Affirmative Defenses

       Defendant further avers that the injuries and damages complained of by Plaintiff

were proximately caused by the failure of Plaintiff to do that which an ordinarily prudent

person would have done under the same or similar circumstances or to do that which such

a person would not have done under the same or similar circumstances.

       Defendant affirmatively pleads Chapter 33 of the Texas Civil Practice & Remedies

Code. If Defendant is found to be liable in this case, although Defendant specifically

denies such, then Defendant requests the jury determine the percentage of proportionate

responsibility, to the extent Plaintiff or any other Defendant in this case is found

responsible and/or liable for the injuries and/or damages asserted by Plaintiff in this suit.

       Plaintiff’s injuries and damages, if any, were the proximate result, in whole or in

part, of the negligence or other legal fault of various other individuals and entities who

either have been or will be designated as responsible third parties pursuant to Chapter 33

of the Texas Civil Practice & Remedies Code. Defendant further contends that the

respective percentages of fault of these individuals or entities should be taken into

account when assessing Plaintiff’s damages in accordance with Section 33.003(a) and

other applicable provisions of Chapter 33 of the Texas Civil Practice & Remedies Code.

       Defendant further pleads that Plaintiff failed to mitigate his damages.

       Pleading further and in the alternative, Defendant invokes the provisions of Texas

Civil Practice & Remedies Code § 18.091 that requires proof of loss of earnings, loss of

earning capacity, loss of contribution of pecuniary value and other losses be presented in

the form of a net loss after reduction for federal income tax liability.
                                                                Electronically Filed
    Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 23 of 30
                                                                6/14/2021 3:11 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Noemi Lamas


       Defendant presently has insufficient knowledge or information upon which to

form a belief as to whether it may have additional, yet unknown, affirmative defenses.

Accordingly, Defendant reserves the right herein to assert additional affirmative defenses

in the event discovery indicates same would be appropriate.

                                     IV.    Jury Demand

       Defendant respectfully demands a trial by jury in accordance with Rule 216 of the

Texas Rules of Civil Procedure and pays the applicable jury fee as necessary.

                                       V.     Prayer

       WHEREFORE, PREMISES CONSIDERED, Defendant Home Depot USA, Inc.

prays that Plaintiff takes nothing by reason of its suit and that the Defendant be dismissed

with their costs, and for such other relief, both general and specific, at law or in equity, to

which Defendant may be justly entitled.


                                            Respectfully submitted,

                                            LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                   / s / Joelle G. Nelson
                                            JOELLE G. NELSON
                                            Texas Bar No.: 24032501
                                            AMANDINE E. SMITH
                                            Texas Bar No.: 24088428
                                            YOLANDA ORDONEZ
                                            Texas Bar No.: 24105907
                                            24 Greenway Plaza, Suite 1400
                                            Houston, Texas 77046
                                            Phone: (713) 659-6767
                                            Fax: (713) 759-6830
                                            Joelle.Nelson@lewisbrisbois.com
                                            Amandine.Smith@lewisbrisbois.com
                                            ATTORNEYS FOR DEFENDANT,
                                            HOME DEPOT U.S.A., INC.
                                                               Electronically Filed
   Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 24 of 30
                                                               6/14/2021 3:11 PM
                                                                            Hidalgo County District Clerks
                                                                            Reviewed By: Noemi Lamas


                             CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document has been served
on all counsel of record pursuant to the Texas Rules of Civil Procedure on this the 14th day
of June 2021:


Counsel for Plaintiff
Ezequiel Reyna, Jr.
Tomas A. Caquias
LAW OFFICES OF EZEQUIEL REYNA, JR., P.C.
702 W. Expressway 83, Suite 100
Weslaco, Texas 78596
Phone: 956.968.9556
Fax: 956.969-0492
Email: ilsmiguel@zreynalaw.com
dolivarez@zreynalaw.com
tcaquias@zreynalaw.com
cristina@zreynalaw.com




                                                   / s / Joelle G. Nelson
                                                 JOELLE G. NELSON
     Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 25 of 30




                   Exhibit “B-6”
4849-2192-7407.1
                                                            Electronically Filed
Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 26 of 30
                                                            6/15/2021 2:27 PM
                                                                  Hidalgo County District Clerks
                                                                  Reviewed By: Noemi Lamas
                                                            Electronically Filed
Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 27 of 30
                                                            6/15/2021 2:27 PM
                                                                  Hidalgo County District Clerks
                                                                  Reviewed By: Noemi Lamas




                                                                       15
     Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 28 of 30




                   Exhibit “B-7”
4849-2192-7407.1
                                                                                 Electronically Filed
                     Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 29 of 30
                                                                                 6/15/2021 3:52 PM
                                                                                                          Hidalgo County District Clerks
                                                                                                          Reviewed By: Noemi Lamas




                                 LAURA HNOJOSA
                                 HIDALGO COUNTY DISTRICT CLERK




                                             Proposed
                                              Order



                                                                                                                                               I




Post Ofﬁce       Box 87 Edinburg, Texas 78540 Telephone 956618-2200          Facsimile 956-3 18-2251 districtclerk@co.hidalgo.tx.us

Nilda Palacios      Ricardo Contreras Adriana “Audry” Garcia Sabrina     S. Guerra    Oneida Lamas      Stephanie Palacios   Aida Villarreal
   GiIEFDEPUTY       CHIEFOFADMJNISI'MTION
                     AND mam: mmm‘nan
                                             WETANTU'IIE'FDEPUTY   WORAOOOUN'I'MT
                                                                                                               0m
                                                                                   DMDBTNCTCLERKSUPERWR BUDGEI'ANDPROWRMM     Cl-EEFOFAPKALS
                                                                  Electronically Filed
      Case 4:21-cv-02010 Document 1-2 Filed on 06/18/21 in TXSD Page 30 of 30
                                                                  6/15/2021 2:27 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Noemi Lamas



                                         CAUSE NO.       C- 1838—2 l-J

JOSE LUIS CASTELLANOS                            §            IN   THE DISTRICT COURT
          Plaintiff                              §
                                                 §
v                                                §            430TH JUDICIAL DISTRICT
                                                 §
HOME DEPOT U.S.A,                INC.            §
         Defendant                               §            HIDALGO COUNTY, TEXAS


                                    ORDER SETTING HEARING
         On      this   day came    to   be considered the request for a Telephonic Docket

Control Conference in the above—styled cause. The Court finds that such request

is in   order and hereby         ORDERS     that a Telephonic Docket COntrol Conference be
                          24th                August                       3:00                p
scheduled for the          _day 0f                                 2021, at _;m,_o'clock _.m.       The

Clerk    is to   notify all parties.


                        6/15/2021 4:29 PM
SIGNED on          this          day of                  ,
                                                             2021.




                                                             JUDGE PRESIDING
cc:      Mr. Ezequiel Reyna, Jr.                     -                                    --
                                                                                               -

         Mr. Tomas A. Caquias
         LAW OFFICE 0F EZEQUIEL REYNA
         702 W. Expressway 83, Ste. 100
         Weslaco, Texas 78596
         Email: cristinggwgreynalaw.com and 13miguel@zreyna1aw.com
         Telephone: (956) 968-9556
         Facsimile: (956) 969-0492
                                                                                  '


                                                                                      H
         Mr. Joelle G. Nelson
         Ms. Amandine E. Smith
         Ms. Yolanda Ordonez
         24 Greenway Plaza, Suite 1400
         Houston, Texas 77046
         Email: Joelle.NelsonGDlewisbrisbois.com and Amandine.Smith@lewisbrisbois.com
         Phone: (713) 659—6767
         Fax: (713) 759-6830
